department of the treasury internal_revenue_service washington d c date number release date uilc cc dom fs fi p tl-n-4189-99 internal_revenue_service national_office field_service_advice memorandum for edward f peduzzi jr associate district_counsel cc ner pen pit from deborah a butler assistant chief_counsel cc dom fs subject sec_475 election out of customer paper exception this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a b c d e date date date date date date date date date tl-n-4189-99 date date year year issue sec_1 whether the taxpayer is precluded from electing dealer status pursuant to sec_475 and regulations thereunder during the pendency of the merger agreements because of language in the restated agreement and plan of merger does the language in the restated agreement and plan of merger cause all or certain transition securities to be identified pursuant to holding thus precluding the taxpayer from marking to market those identified securities conclusion sec_1 the language in the restated agreement and plan of merger does not preclude the taxpayer from electing dealer status pursuant to sec_1_475_c_-1 the language in the restated agreement and plan of merger does not cause any transition securities to be treated as identified as held for investment thus the taxpayer is not precluded from marking to market certain transition securities facts on date a and its newly-formed subsidiary b and c the taxpayer entered into an agreement and plan of merger agreement on date a and the taxpayer entered into a restated agreement and plan of merger restated agreement pursuant to the terms of the restated agreement b was merged with and into the taxpayer by an exchange of the taxpayer’s stock for the stock in a the merger was effective as of the close of business on date both the taxpayer and a are under audit by two different audit teams for the pre-merger years the tax years at issue are those that include the terms of the merger agreements that is year and the short taxable_year ending on date sec_5 b of the restated agreement reads in part as follows the company the taxpayer will not and will not permit any of its subsidiaries to merge consolidate or enter into a share exchange with any other person or acquire any tl-n-4189-99 stock or any material amount of assets of any other person to sell lease license mortgage pledge or otherwise dispose_of any material assets or property except i pursuant to existing contracts or commitments ii in the ordinary course consistent with past practice iii transfers between the company the taxpayer and or its wholly-owned subsidiaries or iv such actions as may be necessary in order to consummate the transactions contemplated by this agreement sec_5 e of the restated agreement reads in part as follows except as otherwise expressly permitted hereby the company taxpayer will not and will not permit any of its subsidiaries to make any commitment or enter into any contract or agreement material to the company the taxpayer and its subsidiaries taken as a whole except in the ordinary course of business consistent with past practice and shall consult with a before making or committing to make any capital_expenditure of dollar_figure or more section c of the restated agreement reads in part as follows a will not and will not permit any of its subsidiaries to sell lease license mortgage pledge or otherwise dispose_of any material assets or property except i pursuant to existing contracts or commitments ii in the ordinary course consistent with past practice iii transfers between a and or its wholly-owned subsidiaries or iv such actions as may be necessary in order to consummate the transactions contemplated by this agreement the taxpayer is a seller of nonfinancial goods and it is our understanding that the taxpayer originated accounts_receivable from its customers in the ordinary course of its trade_or_business examination has asked whether the language of article of the agreement prevented the taxpayer from selling its accounts_receivable during the pendency of the agreement that is from date through the end of the short taxable_year on date and whether this would prevent its marking to market its customer paper tl-n-4189-99 the language of article of the agreement dated date is nearly identical to the language of sec_5 of the restated agreement therefore we shall consider the language of only the restated agreement for convenience in the taxpayer’s board_of directors meeting minutes dated date at page any two officers are authorized to discount with the same pre-approved bank any bills or notes receivable held by this corporation the taxpayer upon such terms as they may deem proper with full authority to endorse the same in the name of this corporation the taxpayer we have presumed that the acts undertaken by the taxpayer’s board_of directors were valid and were not revoked or superseded until the taxpayer and a merged also in the board_of directors meeting minutes at page the taxpayer’s chief_executive_officer is authorized directly or by delegation to dispose_of property of the corporation with a value of up to dollar_figured for each item and up to dollar_figuree in the aggregate without further action by the board or any committee of the board accounts_receivable represented a large percentage of both the taxpayer’s and a’s assets we understand that the taxpayer did not sell its accounts_receivable but one small subsidiary of the taxpayer had sold a small amount of its accounts_receivable the taxpayer represented in a memorandum dated date pincite memorandum the following a sale or factoring of its accounts receivables by the taxpayer would clearly have been in the ordinary course of business in addition any sale or factoring of the taxpayer’s accounts_receivable would have been consistent with the taxpayer’s overall method of accounts_receivable collection in that regard a sale or factoring of accounts_receivable merely accelerated the collection of cash this would be consistent with past practice in that the taxpayer collects cash from its accounts receivables this is true whether the taxpayer would have waited to collect its cash until the customer paid or it decided to accelerate the process by selling or factoring the accounts receivables before the customer paid more importantly the taxpayer ’s current or prior business practices is not a proper area of inquiry for the revenue_agent it is our understanding that the taxpayer believes that a would have approved of the taxpayer’s selling its accounts_receivable during the time period at issue tl-n-4189-99 in date and date the taxpayer filed a claim for a refund by filing amended forms 1120x for its tax years ended date date and date and also for its short taxable_year ended date in the refund claim for its tax_year ended date the taxpayer elected out of the customer paper exception pursuant to sec_1_475_c_-1 and elected mark-to-market accounting for certain of its accounts_receivable for and subsequent tax years the taxpayer filed a form_3115 application_for change in accounting_method for its tax_year ended date dated date on an attachment to the taxpayer’s form_3115 the taxpayer stated the following according to regulation sec_1_475_c_-1 the election not to be governed by the exception for sellers of nonfinancial goods and services is a separate member taxpayer election in accordance with revproc_97_43 dollar_figure and reg sec_1 c - b the taxpayer hereby elects that it not be governed by sec_1_475_c_-1 of the income_tax regulations for the taxable_year ending and for subsequent taxable years the taxpayer stated in the attachment to the form_3115 that it had placed in its books_and_records a statement pursuant to holding of revrul_97_39 1997_2_cb_62 serving to resolve any ambiguities existing with respect to its marking to market of its securities pursuant to sec_475 the taxpayer stated the following for securities in the nature of accounts_receivable that were generated from the sale_of_goods or services to customers for periods prior to date information contained in the company’s books_and_records and entered substantially contemporaneously with the date_of_acquisition of securities in the nature of accounts_receivable in no way supports a conclusion that such securities were intended to be or were in fact identified as being described by sec_475 b or c to the contrary such books_and_records support a conclusion that mark-to-market accounting is required for such securities on the attachment to the form_3115 the taxpayer stated that on schedule a attached to the form_3115 the taxpayer retroactively identified certain securities that it did not hold for sale to customers and which were transition securities subject_to identification under holding these securities were intercompany accounts that the taxpayer believed would be paid tl-n-4189-99 we understand that the taxpayer identified the specific accounts_receivable that it marked to market for its year and year tax years by account number in a market_value analysis performed by its accountants and this analysis constituted a part of the taxpayer’s books_and_records we do not know when the taxpayer acquired these accounts_receivable or when the taxpayer performed this identification it is our understanding that a also elected out of the customer paper exception and elected to be treated as a dealer_in_securities for the tax_year ended date and for all subsequent years law and analysis issue generally certain taxpayers are required to annually mark to market certain securities that is recognize any gain_or_loss as if such securities were sold for fair_market_value on the last business_day of the taxable_year pursuant to sec_475 a dealer_in_securities is required to mark to market a security which is not inventory in its hands pursuant to sec_475 a dealer_in_securities is defined in sec_475 as a taxpayer who either regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business or regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business for purposes of sec_475 the definition of a security includes a note bond debenture or other evidence_of_indebtedness sec_475 a dealer_in_securities must mark to market all securities unless the security is held for investment or the security is a hedge with respect to a position that is not marked to market and meets an identification requirement sec_475 and the regulations under sec_475 limit the definition of a dealer_in_securities for sellers of nonfinancial goods or services if a taxpayer would not be considered a dealer_in_securities for purposes of sec_475 but for its purchases and sales of debt instruments that at the time of purchase or sale are customer paper of the taxpayer then the taxpayer is not a dealer_in_securities sec_1_475_c_-1 one exception to this rule is for a taxpayer who is subject_to an election under treas nonfinancial_customer_paper is no longer included within the definition of a security under sec_475 and a dealer_in_securities can no longer mark to market its nonfinancial_customer_paper because of the enactment of sec_475 by pub_l_no a effective for tax years ending after date tl-n-4189-99 reg sec_1_475_c_-1 not to be governed by this exception pursuant to sec_1_475_c_-1 the election out of the exception for sellers of nonfinancial goods and services under sec_1_475_c_-1 must state the following the taxpayer hereby elects not to be governed by sec_1_475_c_-1 of the income_tax regulations for the taxable_year ending describe the last day of the year and for subsequent taxable years customer paper is defined as a debt_instrument with respect to a person at a point in time if the person’s principal activity is selling nonfinancial goods or providing nonfinancial services if the debt_instrument was issued by a purchaser of the goods or services at the time of the purchase to finance the purchase and if the debt_instrument has been held at all times since issuance by either the seller of the goods or services or by a corporation that is a member of the same consolidated_group as the seller sec_1_475_c_-1 this taxpayer fits within the definition of a dealer_in_securities set forth in sec_475 the taxpayer regularly purchased securities accounts_receivable from customers in the ordinary course of its trade_or_business we presume that the taxpayer’s debt instruments were issued to the taxpayer by the taxpayer’s customers and that the taxpayer has held the debt instruments at all times it appears that the taxpayer held customer paper within the definition in sec_1_475_c_-1 when it purchased accounts_receivable from its customers further although the taxpayer falls within the exception the taxpayer properly elected out of this exception from marking to market pursuant to sec_1_475_c_-1 in its attachment to form_3115 because it is not required that the taxpayer sell its customer paper to be a dealer any language in the restated agreement which may arguably preclude the taxpayer from selling its accounts_receivable is irrelevant for the inquiry into whether this taxpayer is a dealer and properly elected out of the customer paper exception issue a taxpayer electing out of the exception from dealer status for customer paper under sec_1_475_c_-1 retroactively for a date prior to the taxpayer’s date of election must identify its securities pursuant to a special identification regime set forth in holding revrul_97_39 1997_2_cb_62 the special identification regime applies only to securities called transition securities for which identification would have been timely under the general_rule set forth in sec_475 and the regulations thereunder if the identification had been made on or before october tl-n-4189-99 this special identification regime applies only to taxpayers electing out of either the customer paper exception pursuant to sec_1_475_c_-1 or the negligible sales exemption and to taxpayers who were not treated as dealers in securities under sec_1_475_c_-1t this taxpayer elected out of the customer paper exception retroactively and held transition securities therefore holding applies to this taxpayer holding applies to securities for which an identification would have been timely under the general_rule in holding only if made on or before date the general_rule in holding for identifying a security as excepted from mark-to- market accounting is that a taxpayer must timely identify the security as exempt pursuant to sec_475 under the special identification regime in holding a transition security will be considered to be properly identified as excepted from marking to market for purposes of sec_475 or c f iii if the information that is contained in the taxpayer’s books_and_records and that was entered substantially contemporaneously with the date_of_acquisition of the transition security supports a conclusion that the transition security was described by sec_475 b or c securities identified as held for investment generally not held_for_sale or a security which is a hedge and therefore not marked to market this rule applies even if the information in the books_and_records does not meet the specificity that holding generally requires for identification the taxpayer must by date place in its books_and_records a statement resolving ambiguities if any concerning which transition securities are properly identified within the meaning of the preceding paragraph any information that supports treating a transition security as being described in sec_475 must be applied consistently a taxpayer is not required to sell any of its accounts_receivable to mark them to market pursuant to holding sec_5 b of the restated agreement provides that the taxpayer could not sell lease license mortgage pledge or otherwise dispose_of any material assets or property except among other exceptions in the ordinary course consistent with past practice the taxpayer’s board_of directors meeting minutes dated date tl-n-4189-99 authorize any two of the taxpayer’s officers to discount any bills or notes receivable held by this corporation as described in the minutes we understand that the taxpayer itself did not sell any of its accounts_receivable however a subsidiary of this taxpayer previously sold a small amount of the subsidiary’s accounts_receivable an officer of the taxpayer could have authorized a sale of its accounts_receivable we understand that a would not have disallowed a sale of the taxpayer’s accounts_receivable on its schedule a attached to form_3115 the taxpayer identified certain securities by general ledger and account number all of which had a date of date as not held_for_sale to customers the taxpayer stated that it maintains information in its books_and_records that was entered contemporaneous with and prior to its acquisition of the security these securities were almost entirely intercompany accounts which the taxpayer knew would be paid it appears that the taxpayer resolved any ambiguity concerning whether the transition securities were properly identified under the special identification regime by placing a statement in its books_and_records stating that certain transition securities were identified as exempt under sec_475 or b and therefore the taxpayer has met the identification requirements of holding we have found no language in the restated agreement indicating that the taxpayer was precluded from selling its accounts_receivable or that a sale of the taxpayer’s transition securities during the pendency of the merger agreement would have been inconsistent with the taxpayer’s past practice and causing the taxpayer’s transition securities to be treated as identified from marking to market pursuant to holding case development hazards and other considerations it is service position that under holding the taxpayer need not show that it had sold or held_for_sale its transition securities in order to mark to market the securities rather the key to whether the taxpayer’s accounts_receivable may be marked to market is the taxpayer’s entries in its books_and_records eg account name but not the taxpayer’s actions or business practices we have inquired into this taxpayer’s actions or business practices and have found no facts indicating that this taxpayer had a business practice or policy prohibiting the sale of its account receivables we did not review the taxpayer’s identifications of its accounts_receivable in its books_and_records and have assumed the correctness of the identifications we presume that the taxpayer’s debt instruments were issued to the taxpayer by the tl-n-4189-99 taxpayer’s customers and that the taxpayer has held the debt instruments at all times in addition we have presumed that the taxpayer’s board_of directors meeting minutes dated date were valid until the time of the merger of the two companies if it is determined that the taxpayer failed to properly identify its securities or that the accounts_receivable do not fit within the definition of customer paper please contact us for additional assistance if you determine that the taxpayer had established a policy prohibiting the sale of its accounts_receivable and that the terms of the board_of directors meeting minutes were not valid please contact us for additional assistance holding requires that the information that supports treating a transition security as being described in sec_475 or c f iii identified as excepted from marking to market must be applied consistently we do not know whether the taxpayer treated the identified transition securities consistently we recommend that you inquire into whether the taxpayer treated these accounts_receivable consistently taxpayers can no longer mark to market their accounts_receivable because of the enactment of sec_475 by pub_l_no a therefore this issue is of diminishing administrative significance in addition please call if you have any further questions joel e helke chief financial institutions products branch field service division
